Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 38, 40-46, 48-52 and 55-62 are presented for examination.
The amendments and remarks filed on 4/9/2021 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 38, 40-46, 48-52 and 55-62 are rejected under 35 U.S.C. 103 as being unpatentable over Glimcher et al. (US 2011/0142799) in view of Marlatt et al. (J Alzheimer's Dis, Nov 2009) and further in view of EP 2599477 and WO 2006/050165.
Glimcher et al. teaches a method of treating neurodegenerative disorders using the claimed compounds, such as TUDCA and phenylbutyric acid. See the abstract. The treatment of disorders, such as Alzheimer's is taught in para [0008] and [0347], The use of TUDCA and PBA is taught in Para [0130], [0399] and claim 36. Glimcher differs from the claimed invention in specifically teaching the effect of oxidative damage by reactive oxygen-metabolites on the neurodegenerative disease. Marlatt et al. teach the effect of oxidative stress and reactive oxygen in inducing Alzheimer's disease. See the entire article.
It would have been obvious to a person skilled in the art to reduce reactive oxygen metabolite, regulating redox homeostasis and reducing mitochondrial dysfunction in a cell by using TUDCA and PBA for the treatment of neurodegenerative disorders, considering that such disorders are caused by reactive oxygen. The European patent teaches the use of 4-phenybutyric acid at the concentration of 2-25% for the treatment of conditions such as, Alzheimer's and Parkinson. See the abstract, Para [0006] and claim 15. EP Patent in para [0074], teaches the daily dosage of 1-2000 mg of PBA for human subject. WO Patent teaches the use of TUDCA for the treatment of conditions, such as Alzheimer's and Parkinson at the concentration 0.05 mmol. See page 10 and claim 2. The concentration of 500 mg, which is 0.5 gr reading on the lower end of the claimed invention is also taught by the WO Patent. The use of UDCA 
Applicant’s arguments and remarks have been noted.  Applicant in his response amends the claims to the specific concentration of UDCA and 4-PBA. It is the examiner’s position the European patent and the WO Patent teach the use of the individual components at the therapeutically effective concentration for the treatment of the claimed disorders. Applicant's arguments that the WO Patent and the European Patent do not teach the claimed concentrations have been noted. It is the examiner's position that the WO Patent teaches 500 mg of TUDCA, which if the subject is 50 Kg, the 10mg/Kg of the claimed invention would equal 500 mg.  The EP Patent in Para [0074], teaches that many factors are considered in determining the dosage of PBA, but generallyl-2000 mg is considered the dosage for human subject. 2000 mg equals to 400 mg/Kg body weight of a subject weighting 50 Kg. Applicant alleges synergistic effect using the claimed combination. Applicant refers to the specification to support such synergism. However, the presented data are not commensurate in scope with the claimed language. The data are .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617